Case 6:20-cv-00195-JDK-KNM Document 9 Filed 10/21/20 Page 1 of 2 PageID #: 22


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION
                                                  §
GARY CRISTON                                      §
                                                  §
       Plaintiff                                  §
                                                  §
v.                                                §   Case No. 6:20cv195-JDK-KNM
                                                  §
LONGVIEW POLICE DEPARTMENT,                       §
ET AL.                                            §
                                                  §
       Defendants                                 §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Gary Criston, proceeding pro se, filed the above-styled and numbered civil rights
lawsuit under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K.

Nicole Mitchell pursuant to 28 U.S.C. § 636. The Magistrate Judge ordered Plaintiff to file an
amended complaint and to furnish a certified inmate trust account statement as required by 28

U.S.C. § 1915(b). When Plaintiff did not comply with these orders, the Magistrate Judge issued a
Report recommending that the lawsuit be dismissed without prejudice for failure to prosecute or

to obey an order of the Court. Plaintiff received a copy of this Report but did not file any

objections.
       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. §
636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending
the time to file objections from ten to fourteen days). Here, Plaintiff did not file objections in the

prescribed period. The Court therefore reviews the Magistrate Judge’s findings or clear error or
abuse of discretion and reviews the legal conclusions to determine whether they are contrary to law.

See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989)


                                                  1
Case 6:20-cv-00195-JDK-KNM Document 9 Filed 10/21/20 Page 2 of 2 PageID #: 23


(holding that, if no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law”).
       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts the
Report and Recommendation of the United States Magistrate Judge as the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 7)

is ADOPTED. The above-styled civil action is DISMISSED WITHOUT PREJUDICE for failure

to prosecute or to obey an order of the Court. All pending motions are DENIED as MOOT.




       So ordered and signed on this
       Oct 21, 2020




                                                 2
